648 S.E.2d 850 (2007)
STATE of North Carolina
v.
Jerry Wayne CONNER.
No. 219A91-6.
Supreme Court of North Carolina.
June 27, 2007.
Kenneth J. Rose, Durham, Mark Kleinschmidt, for Conner.
Steven M. Arbogast, Special Deputy Attorney General, Frank R. Parrish, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 16th day of February 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Gates County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 27th day of June 2007."